199 Ga. App. 715 (1991)
405 S.E.2d 757
SEABOLT
v.
CINCINNATI INSURANCE COMPANY.
A91A0279.
Court of Appeals of Georgia.
Decided May 16, 1991.
Donn M. Peevy, G. Wayne Lancaster, for appellant.
Goodman, McGuffey, Aust & Lindsey, Edward H. Lindsey, Jr., for appellee.
BANKE, Presiding Judge.
The appellant filed suit against the appellee insurance company seeking to recover policy benefits allegedly owed him for the theft of a *716 motor vehicle. The appellee denied liability based on allegations of insurance fraud, whereupon the appellant moved unsuccessfully for summary judgment. The case was thereafter tried before a jury, resulting in a verdict in favor of the appellee. In this appeal from the judgment entered on that verdict, the appellant's sole contention is that the trial court erred in denying his summary judgment motion. Held:
The denial of a motion for summary judgment is rendered moot by the subsequent entry of a verdict and judgment predicated on evidence introduced during the trial of the case. See Hardaway Constructors v. Browning, 176 Ga. App. 530 (2) (336 SE2d 579) (1985). The appellee's motion to dismiss the present appeal is accordingly granted.
Appeal dismissed. Carley and Beasley, JJ., concur.